                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 DONALD GRUMBINE,                          )      CIVIL ACTION NO. 4:20-CV-433
            Plaintiff                      )
                                           )
       v.                                  )
                                           )      (ARBUCKLE, M.J.)
 ANDREW SAUL,                              )
                    Defendant              )

                           MEMORANDUM OPINION

I.    INTRODUCTION

      Plaintiff Donald Grumbine, an adult individual who resides within the Middle

District of Pennsylvania, seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying his applications for

disability insurance benefits and supplemental security income under Titles II and

XVI of the Social Security Act. Jurisdiction is conferred on this Court pursuant to

42 U.S.C. §405(g) and 42 U.S.C. §1383(c)(3).

      This matter is before me, upon consent of the parties pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. After reviewing the

parties’ briefs, the Commissioner’s final decision, and the relevant portions of the

certified administrative transcript, I find the Commissioner's final decision is not

supported by substantial evidence. Accordingly, this case will be remanded to the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) to conduct a new

administrative hearing.

                                   Page 1 of 24
II.    BACKGROUND & PROCEDURAL HISTORY

       On July 12, 2016, Plaintiff protectively filed applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. (Admin. Tr. 19; Doc. 11-2, p. 20). In these applications,

Plaintiff alleged he became disabled as of August 3, 2013, when he was 37 years

old, due to the following conditions: anxiety, post-traumatic stress disorder, chronic

depression, bipolar disorder, degenerative and bulging discs, panic attacks, and

social anxiety. (Admin. Tr. 304; Doc. 11-8, p. 7). Plaintiff alleges that the

combination of these conditions affects his ability to talk, remember/memorize,

complete tasks, concentrate, understand, follow instructions, and get along with

others. (Admin. Tr. 341; Doc. 11-18, p. 43). Plaintiff has at least a high school

education. (Admin. Tr. 29; Doc. 11-2, p. 30). Before the onset of his impairments,

Plaintiff worked as a highway maintenance worker. (Admin. Tr. 29; Doc. 11-2, p.

30).

       On December 27, 2016, Plaintiff’s applications were denied at the initial level

of administrative review. (Admin. Tr. 19; Doc. 11-2, p. 20). On the same day,

Plaintiff requested reconsideration. (Admin. Tr. 216; Doc. 11-6, p. 16).

       On May 15, 2017, Plaintiff’s applications were denied on reconsideration.

(Admin. Tr. 220; Doc. 11-6, p. 20). On July 13, 2017, Plaintiff requested an

administrative hearing. (Admin. Tr. 19; Doc. 11-2, p. 20).


                                    Page 2 of 24
       On October 19, 2018, Plaintiff, assisted by his counsel, appeared and testified

during a hearing before Administrative Law Judge Daniel Balutis (the “ALJ”).

(Admin. Tr. 30; Doc. 11-2, p. 31). On December 24, 2018, the ALJ issued a decision

denying Plaintiff’s applications for benefits. Id. On February 8, 2019, Plaintiff

requested review of the ALJ’s decision by the Appeals Council of the Office of

Disability Adjudication and Review (“Appeals Council”). (Admin. Tr. 12; Doc. 11-

2, p. 13).

       On January 22, 2020, the Appeals Council denied Plaintiff’s request for

review. (Admin. Tr. 1; Doc. 11-2, p. 2).

       On March 13, 2020, Plaintiff initiated this action by filing a Complaint. (Doc.

1). In the Complaint, Plaintiff alleges that the ALJ’s decision denying the

applications is not supported by substantial evidence, and improperly applies the

relevant law and regulations. (Doc. 1, ¶ 5). As relief, Plaintiff requests that the Court

reverse the final decision of the Commissioner, or in the alternative remand this

matter to the Commissioner to conduct a new administrative hearing. (Doc. 1).

       On August 25, 2020, the Commissioner filed an Answer. (Doc. 10). In the

Answer, the Commissioner maintains that the decision holding that Plaintiff is not

entitled to disability insurance benefits was made in accordance with the law and

regulations and is supported by substantial evidence. (Doc. 10, ¶ 8). Along with her




                                     Page 3 of 24
Answer, the Commissioner filed a certified transcript of the administrative record.

(Doc. 11).

       Plaintiff’s Brief (Doc. 14), the Commissioner’s Brief (Doc. 15), and

Plaintiff’s Reply (Doc. 16) have been filed. This matter is now ripe for decision.

III.   STANDARDS OF REVIEW

             A. SUBSTANTIAL EVIDENCE REVIEW – THE ROLE OF THIS COURT

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. § 405(g); 42 U.S.C. § 1383(c)(3); Johnson v. Comm’r of Soc.

Sec., 529 F.3d 198, 200 (3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536

(M.D. Pa. 2012). Substantial evidence “does not mean a large or considerable

amount of evidence, but rather such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552,

565 (1988). Substantial evidence is less than a preponderance of the evidence but

more than a mere scintilla. Richardson v. Perales, 402 U.S. 389, 401 (1971). A single

piece of evidence is not substantial evidence if the ALJ ignores countervailing

evidence or fails to resolve a conflict created by the evidence. Mason v. Shalala, 994

F.2d 1058, 1064 (3d Cir. 1993). But in an adequately developed factual record,

substantial evidence may be “something less than the weight of the evidence, and


                                    Page 4 of 24
the possibility of drawing two inconsistent conclusions from the evidence does not

prevent [the ALJ’s decision] from being supported by substantial evidence.”

Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966).

       “In determining if the Commissioner’s decision is supported by substantial

evidence the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F.

Supp. 2d 623, 627 (M.D. Pa. 2003). The question before this Court, therefore, is not

whether Plaintiff is disabled, but whether the Commissioner’s finding that Plaintiff

is not disabled is supported by substantial evidence and was reached based upon a

correct application of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417,

2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s

errors of law denote a lack of substantial evidence.”) (alterations omitted); Burton v.

Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination

as to the status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope

of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at 536 (“[T]he court

has plenary review of all legal issues . . . .”).

             B. STANDARDS GOVERNING THE ALJ’S APPLICATION OF THE FIVE-STEP
                SEQUENTIAL EVALUATION PROCESS

       To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

                                       Page 5 of 24
be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 42 U.S.C.

§ 1382c(a)(3)(A); see also 20 C.F.R. § 404.1505(a); 20 C.F.R. § 416.905(a).1 To

satisfy this requirement, a claimant must have a severe physical or mental

impairment that makes it impossible to do his or her previous work or any other

substantial gainful activity that exists in the national economy. 42 U.S.C. §

423(d)(2)(A); 42 U.S.C. § 1382c(a)(3)(B); 20 C.F.R. § 404.1505(a); 20 C.F.R. §

416.905(a). To receive benefits under Title II of the Social Security Act, a claimant

must show that he or she contributed to the insurance program, is under retirement

age, and became disabled prior to the date on which he or she was last insured. 42

U.S.C. § 423(a); 20 C.F.R. § 404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. § 404.1520(a); 20 C.F.R. §

416.920(a). Under this process, the ALJ must sequentially determine: (1) whether

the claimant is engaged in substantial gainful activity; (2) whether the claimant has

a severe impairment; (3) whether the claimant’s impairment meets or equals a listed

impairment; (4) whether the claimant is able to do his or her past relevant work; and



1
  Throughout this Report, I cite to the version of the administrative rulings and
regulations that were in effect on the date the Commissioner’s final decision was
issued. In this case, the ALJ’s decision, which serves as the final decision of the
Commissioner, was issued on December 24, 2018.
                                    Page 6 of 24
(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience and residual functional capacity (“RFC”). 20 C.F.R. §

404.1520(a)(4); 20 C.F.R. § 416.920(a)(4).

      Between steps three and four, the ALJ must also assess a claimant’s RFC.

RFC is defined as “that which an individual is still able to do despite the limitations

caused by his or her impairment(s).” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112,

121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R. § 404.1520(e); 20 C.F.R.

§ 404.1545(a)(1); 20 C.F.R. § 416.920(e); 20 C.F.R. § 416.945(a)(1). In making this

assessment, the ALJ considers all the claimant’s medically determinable

impairments, including any non-severe impairments identified by the ALJ at step

two of his or her analysis. 20 C.F.R. § 404.1545(a)(2); 20 C.F.R. § 416.945(a)(2).

      At steps one through four, the claimant bears the initial burden of

demonstrating the existence of a medically determinable impairment that prevents

him or her in engaging in any of his or her past relevant work. 2 U.S.C. § 423(d)(5);

42 U.S.C. § 1382c(a)(3)(H)(i) (incorporating 42 U.S.C. § 423(d)(5) by reference);

20 C.F.R. § 404.1512(a); 20 C.F.R. § 416.912(a); Mason, 994 F.2d at 1064. Once

this burden has been met by the claimant, it shifts to the Commissioner at step five

to show that jobs exist in significant number in the national economy that the

claimant could perform that are consistent with the claimant’s age, education, work




                                    Page 7 of 24
experience and RFC. 20 C.F.R. § 404.1512(b)(3); 20 C.F.R. § 416.912(b)(3);

Mason, 994 F.2d at 1064.

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, to facilitate review of the decision under the substantial evidence standard, the

ALJ's decision must be accompanied by “a clear and satisfactory explication of the

basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981). Conflicts

in the evidence must be resolved and the ALJ must indicate which evidence was

accepted, which evidence was rejected, and the reasons for rejecting certain

evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in his decision which

evidence he has rejected and which he is relying on as the basis for his finding.”

Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir. 1999).

IV.   DISCUSSION

      Plaintiff raises the following issue in his statement of errors:

      (1)    The ALJ committed reversible error in failing to weigh the opinion of
             Dr. Ruddock as required by 20 C.F.R. § 404.1527(c).

      (2)    The ALJ’s rejection of Dr. Yared’s opinion regarding interaction with
             supervisors and peers is unreviewable as the ALJ provided no basis for
             such a rejection.

      (3)    The ALJ’s rejection of Dr. LaJeunesse’s opinion is not supported by
             substantial evidence as the ALJ ordered a consultative examination


                                    Page 8 of 24
             only to reject the opinion on the basis that the examination was a one-
             time observation of the claimant.

      (4)    The ALJ’s residual functional capacity is not supported by substantial
             evidence as it ostensibly rejects all medical opinions of record
             pertaining to Plaintiff’s mental limitations in violation of Doak v.
             Heckler; the ALJ erroneously substituted his opinion for that of a
             medical one.

(Doc. 14, pp. 9-10).

            A. THE ALJ’S DECISION DENYING PLAINTIFF’S APPLICATIONS

      In his December 2018 decision, the ALJ found that Plaintiff met the insured

status requirement of Title II of the Social Security Act through June 30, 2017.

(Admin. Tr. 21; Doc. 11-2, p. 22). Then, Plaintiff’s applications were evaluated at

steps one through five of the sequential evaluation process.

      At step one, the ALJ found that Plaintiff did not engage in substantial gainful

activity at any point between August 3, 2013 (Plaintiff’s alleged onset date) and

December 24, 2018 (the date the ALJ decision was issued) (“the relevant period”).

Id. At step two, the ALJ found that, during the relevant period, Plaintiff had the

following medically determinable severe impairments: major depressive disorder,

social anxiety disorder, post-traumatic stress disorder, panic disorder, migraines and

obstructive sleep apnea. Id. Also at step two, the ALJ found that the medical record

supported the existence of the following medically determinable non-severe

impairments: obesity, gastroesophageal reflux disease, and allergic rhinitis. (Admin.

Tr. 22; Doc. 11-2, p. 23). At step three, the ALJ found that, during the relevant

                                    Page 9 of 24
period, Plaintiff did not have an impairment or combination of impairments that met

or medically equaled the severity of an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1. Id.

      Between steps three and four, the ALJ assessed Plaintiff’s RFC. The ALJ

found that, during the relevant period, Plaintiff retained the RFC to engage in

medium work as defined in 20 C.F.R. § 404.1567(c) and 20 C.F.R. § 416.967(c)

subject to the following additional limitations:

      The claimant is able to perform simple, routine, repetitive tasks. He is
      able to perform simple work-related decisions. He is able to have
      frequent interaction with supervisors and co-workers. He is able to have
      occasional interaction with the public. The claimant is able to tolerate
      occasional changes in a routine work setting. In consideration of the
      claimant’s concentration issues, his time off task can be accommodated
      by normal breaks.

(Admin. Tr. 23; Doc. 11-2, p. 24).

      At step four, the ALJ found that, during the relevant period, Plaintiff could

not engage in his past relevant work. (Admin. Tr. 29; Doc. 11-2, p. 30). At step five,

the ALJ found that, considering Plaintiff’s age, education and work experience,

Plaintiff could engage in other work that existed in the national economy. Id. To

support his conclusion, the ALJ relied on testimony given by a vocational expert

during Plaintiff’s administrative hearing and cited the following three (3)

representative occupations: dishwasher (DOT #318.687-010), cleaner (DOT

#381.687-018), packager (DOT #920.587-018). (Admin. Tr. 30; Doc. 11-2, p. 31).


                                     Page 10 of 24
      B.     WHETHER THE ALJ PROPERLY EVALUATED THE MEDICAL OPINIONS
             ABOUT PLAINTIFF’S MENTAL IMPAIRMENTS

      Two State agency psychological consultants issued opinions in this case. On

September 29, 2016, in connection with the initial review of Plaintiff’s applications,

state agency psychological consultant Maxine Ruddock (“Dr. Ruddock”) completed

a psychiatric review technique (“PRT”) assessment and a mental RFC assessment.

Then, on May 14, 2017, in connection with the review of Plaintiff’s applications on

reconsideration, state agency consultant Thomas Yared, M.D. completed a PRT and

mental RFC assessment. A third medical opinion was issued about Plaintiff’s mental

impairments in October 2018, by consultative examiner Charles LaJeunesse, Ph.D.

      All three of these psychologists concluded that Plaintiff would have certain

deficits in social functioning.

      Doctors Ruddick and Yared agreed that Plaintiff would have “moderate”

difficulties interacting with co-workers, supervisors, and the general public. A

“moderate” limitation means that an individual has “fair” ability to function

independently, appropriately, effectively, and on a sustained basis. 20 C.F.R. Part

404, Subpart P, Appendix 1 § 11.00F2. Doctors Ruddick and Yared concluded that

Plaintiff “appears capable of meeting the mental demands of work comprised of

simple routine tasks carried out in a setting where contact with the public,

coworkers, and supervisors is typically infrequent, brief, and superficial.” (Admin.

Tr. 146, 181; Doc. 11-5, pp. 16, 51) (emphasis added).

                                   Page 11 of 24
      Dr. LaJeunesse assessed that Plaintiff would have “marked” difficulty

interacting with co-workers, supervisors, and the general public. A “marked”

limitation means that an individual is “seriously limited” in his or her ability to

function independently, appropriately, effectively, and on a sustained basis. Id.

      In his decision, the ALJ discounted the social limitations assessed by each of

these psychologists, and concluded that Plaintiff was not as limited in social settings

as these physicians thought. In doing so, the ALJ only discussed two of the opinions,

and ignored the third.

      The ALJ provided the following explanation in support of his decision to

discredit the social limitations assessed by Doctor Yared:

      The Psychiatric Review Technique Form completed by the Disability
      Determination Service non-examining consultant, Thomas Yared,
      M.D., indicated that the claimant has medically determinable
      impairments of depressive, bipolar and related disorder, anxiety and
      obsessive-compulsive disorders. Dr. Yared determined that the
      claimant had mild restriction understanding, remembering or applying
      information; moderate difficulties interacting with others; moderate
      difficulties in maintaining concentration, persistence, or pace and mild
      difficulties adapting or managing oneself (Exhibit 6A/10).

      On the Mental Residual Functional Capacity Assessment, Dr. Yared
      found the claimant moderately limited in his ability to maintain
      attention and concentration for extended periods, perform activities
      within a schedule, maintain regular attendance and be punctual within
      customary tolerances. The claimant is moderately limited in his ability
      to work in coordination with or in proximity to others without being
      distracted by them and he is moderately limited in his ability to
      complete a normal workday and workweek without interruptions from
      psychologically based symptoms and to perform at a consistent pace
      without an unreasonable number and length of rest periods. The

                                    Page 12 of 24
      claimant is moderately limited in his ability to interact appropriately
      with the general public, accept instructions and respond appropriately
      to criticism from supervisors, get along with co-workers or peers
      without distracting them or exhibiting behavioral extremes, respond
      appropriately to changes in the work setting and set realistic goals or
      make plans independently of others (Exhibit 6A/12).

      The undersigned Administrative Law Judge gives partial weight to the
      opinions of Dr. Yared, the Disability Determination Services
      consultant, on the Psychiatric Review Technique Form and the Mental
      Residual Functional Capacity Assessment (Exhibit 6A/10, 12). The
      undersigned finds the claimant less limited in his interaction with
      supervisors and peers by finding he can have frequent interaction
      with supervisors and co-workers. The undersigned also agrees that
      claimant can tolerate few changes in the work setting.

(Admin. Tr. 28; Doc. 11-2, p. 29) (emphasis added).

      The ALJ provided the following explanation in support of his decision to

discount the social limitations assessed by Dr. LaJeunesse:

      Charles LaJeunesse, Ph.D. consultatively examined the claimant on
      October 17, 2018. The claimant had no psychiatric hospitalizations.
      The mental status examination found him cooperative with adequate
      social skills. His eye contact was appropriate and his speech was fluent.
      He had adequate expressive and receptive language skills. His thought
      process was coherent and goal directed with no evidence of
      hallucinations, delusions or paranoia. His had euthymic mood and his
      affect was full range. His attention and concentration were intact but
      his memory was impaired. His intellectual functioning was below
      average. He had fair insight and judgment. His diagnoses are bipolar I
      disorder, social anxiety disorder, panic disorder with agoraphobia and
      posttraumatic stress disorder (Exhibit 29F).

      Dr. LaJeunesse opined on the medical source statement that the
      claimant has mild limitations in his ability to understand, remember and
      carry out simple instructions and make judgments on simple work-
      related decisions. He has moderate limitations in his ability to
      understand, remember and carry out complex instructions and make

                                   Page 13 of 24
      judgments on complex work-related decisions. Dr. LaJeunesse opined
      that the claimant has marked limitations in his ability to interact
      appropriately with the public, supervisors and co-workers and respond
      appropriately to usual work situations and changes in a routine work
      setting because he is learning disabled and socially phobic and his wife
      does most of his activities of daily living (Exhibit 29F).

      The undersigned Administrative Law Judge gives partial weight to the
      opinions of Dr. LaJeunesse on the medical source statement. The
      undersigned gives weight to the mild and moderate limitations in
      understanding, remembering and carrying out instructions but little
      weight is given to the marked limitations in social functioning since
      it is not consistent with the evidence in the record or his mental status
      examination findings. It must be noted that Dr. LaJeunesse is not a
      treating source of the claimant. Dr. LaJeunesse is relying solely and
      exclusively on one observation made on the day of the consultative
      examination and not upon objective long-term observations and
      experiences with the individual.

(Admin. Tr. 26; Doc. 11-2, p. 27) (emphasis added).

      Ultimately, the ALJ concluded that Plaintiff would be able to tolerate

“frequent” interaction with supervisors and co-workers. In this context “frequent”

interaction means that Plaintiff would be expected to interact with supervisors and

coworkers for up to six hours per eight-hour workday. See SSR 83-10, 1983 WL

31251 (defining “frequent” as “occurring from one-third to two thirds of the time”

or “approximately 6 hours of an 8-hour workday.”).

      Plaintiff argues that the ALJ’s decision to reject the opinions about Plaintiff’s

tolerance for interaction with supervisors and co-workers was not properly

explained, and is not supported by substantial evidence. The Commissioner

disagrees.

                                   Page 14 of 24
      The Commissioner’s regulations define medical opinions as “statements from

acceptable medical sources that reflect judgments about the nature and severity of

your impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.” 20

C.F.R. § 404.1527(a)(1); 20 C.F.R. § 416.927(a)(1). Regardless of its source, the

ALJ is required to evaluate every medical opinion received. 20 C.F.R.

§ 404.1527(c); 20 C.F.R. § 416.927(c).

      In deciding what weight to accord competing medical opinions, the ALJ is

guided by factors outlined in 20 C.F.R. § 404.1527(c) and 20 C.F.R. § 416.927(c).

Under some circumstances, the medical opinion of a “treating source” may even be

entitled to controlling weight. 20 C.F.R. § 404.1527(a)(2) (defining treating source);

20 C.F.R. § 416.927(a)(2) (same as 20 C.F.R. § 404.1527(a)(2)); 20 C.F.R.

§ 404.1527(c)(2) (explaining what is required for a source’s opinion to be

controlling); 20 C.F.R. § 416.927(c)(2) (same as 20 C.F.R. §404.1527(c)(2)).

      Where no medical opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where

applicable, in deciding the weight given to any non-controlling medical opinion:

length of the treatment relationship and frequency of examination; nature and extent

of the treatment relationship; the extent to which the source presented relevant

evidence to support his or her medical opinion, and the extent to which the basis for


                                   Page 15 of 24
the source’s conclusions were explained; the extent to which the source’s opinion is

consistent with the record as a whole; whether the source is a specialist; and, any

other factors brought to the ALJ’s attention. 20 C.F.R. §404.1527(c); 20 C.F.R.

§ 416.927(c).

      Furthermore, the ALJ’s articulation of the weight accorded to each medical

opinion must be accompanied by “a clear and satisfactory explication of the basis on

which it rests.” Cotter, 642 F.2d at 704. This principle applies with particular force

to the opinion of a treating physician. See 20 C.F.R. § 404.1527(c)(2) (“We will

always give good reasons in our notice of determination or decision for the weight

we give your treating source’s medical opinion.”); 20 C.F.R. § 416.927(c)(2) (same

as 20 C.F.R. § 404.1527(c)(2)). “Where a conflict in the evidence exists, the ALJ

may choose whom to credit but ‘cannot reject evidence for no reason or the wrong

reason.’” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (quoting Mason, 994

F.2d at 1066)); see also Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000).

             1.    Whether the ALJ Considered Dr. Ruddock’s Opinion

      In his brief, Plaintiff argues that the ALJ failed to properly apply 20 C.F.R.

§ 404.1527(c) and 20 C.F.R. § 416.927(c) (requiring the ALJ to consider every

medical opinion) to his evaluation of Dr. Ruddock’s opinion. In his brief, the

Commissioner concedes that the ALJ did not consider Dr. Ruddock’s opinion in his




                                   Page 16 of 24
decision. Based on my own review of the ALJ’s decision, I find that there is nothing

in the ALJ’s decision that suggests it was given any consideration by the ALJ.

             2.     Whether the ALJ Explained Why the Social Limitations
                    Assessed by Doctors Yared and LaJeunesse Were Rejected

      In his brief, Plaintiff argues that the ALJ failed to properly cite to evidence in

support of his conclusion that Plaintiff could tolerate “frequent” interaction with co-

workers and supervisors and failed to explain or cite any evidence inconsistent with

the two psychologists’ opinions that were addressed in the decision.

      In the paragraph discounting Dr. Yared’s assessment that Plaintiff would have

“moderate” difficulty interacting with co-workers and supervisors and the

assessment that Plaintiff could tolerate a “setting where contact with the public,

coworkers, and supervisors is typically infrequent, brief, and superficial,” the ALJ

does not cite to any evidence that is inconsistent with Dr. Yared’s opinion.

      In the paragraph discounting Dr. LaJeunesse’s assessment that Plaintiff would

have “marked” difficulty interacting with co-workers and supervisors, the ALJ cited

to one piece of evidence. The ALJ referenced Dr. LaJeunesse’s mental status

examination as “inconsistent” with a “marked” social limitation. The mental status

examination at issue describes Plaintiff as “cooperative,” and states that Plaintiff’s

“manner of relating, social skills, and overall presentation,” were “adequate.”

(Admin. Tr. 1496; Doc. 11-23, p. 55). This mental status examination alone, is not

enough to support the ALJ’s decision to discount three medical opinions or to

                                    Page 17 of 24
support the ALJ’s conclusion that Plaintiff is capable of “frequent” interaction with

co-workers and supervisors.

      The Commissioner suggests that, the record contains ample evidence

supporting the ALJ’s RFC assessment. I have reviewed the ALJ’s decision, and the

ALJ did not devote any significant discussion to the issue of social functioning in

the section explaining the RFC assessment. Although he did summarize Plaintiff’s

history of mental health treatment, nothing in this summary provides any insight into

Plaintiff’s ability to interact with co-workers and supervisors in a work-like setting.

(Admin. Tr. 23-29; Doc. 11-2, pp. 24-30).

      At step three, when addressing Plaintiff’s ability to interact with others, the

ALJ noted that:

      In interacting with others, the claimant has a moderate limitation. The
      claimant is married and has children ages 4 months, 3 years old, 4 years
      old, and 6 years old. He has social anxiety issues. He has no friends but
      he gets along with his wife and his kids, but not his extended family
      (Exhibit 29F). The claimant has been fired or laid off from a job
      because of problems getting along with other people (Exhibit 5E/11).
      He is afraid of people and fears people staring or making fun of him
      (Exhibit 5E/8). He cannot remember the last time he was in a grocery
      store.

(Admin. Tr. 22-23; Doc. 11-2, pp. 23-24).

      In support of this position that there is “ample” evidence to support the ALJ’s

rejection of the medical opinions at issue, the Commissioner cites to a series of

treatment records, which he contends, note normal behavior and no deficits in


                                    Page 18 of 24
interaction or communication. (Doc. 15, p. 10) (citing Tr. 22-23, 27, 463, 475, 484,

494, 504-05, 511-12, 518, 523, 560, 578, 594, 615, 639, 658, 691, 703, 728, 735,

756, 764, 776, 832, 920, 935, 961, 982, 1002, 1186, 1229, 1237, 1242, 1247, 1278,

1304, 1325, 1345, 1459, 1464, 1469, 1475, 1495, 1496, 1505). However, an “ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision;’ the

Commissioner may not offer a post-hoc rationalization.” Keiderling v. Astrue, No.

07-2237, 2008 WL 2120154, at *3 (E.D. Pa. May, 20, 2008) (quoting Newton v.

Apfel, 209 F.3d 448, 455 (5th Cir. 2000)). Although the documents cited by the

Commissioner were part of the administrative record in this case, the ALJ did not

discuss them in the context of Plaintiff’s ability to interact with others in the

workplace or discuss whether he relied on them. Absent such discussion, the Court

is not in a position to assess what weight or consideration these notes were given.

To rely on these notes as substantial evidence would not be appropriate given the

well-established principle prohibiting post-hoc justifications.

      An ALJ has an obligation to indicate that he or she “has considered all the

evidence,” and provide a reason why she or he has “rejected probative evidence

which would have suggested a contrary disposition.” Cotter v. Harris, 650 F.2d 481,

482 (3d Cir. 1981). This obligation does not require the ALJ to “supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence

or short paragraph would probably suffice.” Id. However, considering the ALJ’s


                                    Page 19 of 24
decision as a whole, and the supporting explanation provided, I find that the ALJ has

not met his obligation to explain with respect to his evaluation of the social

limitations assessed by Doctors Yared and LaJeunesse.

             3.     Whether the ALJ’s Errors Evaluating the Medical Opinions of
                    Doctors Ruddock, Yared, and LaJeunesse is Harmless

      Last, the Commissioner argues that remand is not required because the result

in this case would have been the same even if these three opinions were credited.

Specifically, he argues that the VE testified that Plaintiff could perform a significant

number of jobs even if the ALJ had limited Plaintiff to “occasional” interaction with

co-workers and supervisors, and that each of the jobs enumerated by the ALJ have

the lowest possible “people” rating. (Doc. 15, p. 9). I disagree.

      The relevant VE testimony from Plaintiff’s administrative hearing has been

reproduced below:

      Q      I have two hypotheticals for you. For the purposes of these
             hypotheticals, I would like you to assume an individual the same
             age, vocational background, education as the claimant.
             Hypothetical 2 will build from Hypothetical No. 1.

             For my first hypothetical, I would like for you to assume an
             individual restricted to a medium exertional level with the
             following additional restrictions:

             This individual will be restricted to performing simple, routine,
             and repetitive tasks. Regarding the use of judgment, they’d be
             limited to simple, work-related decisions. They would have
             frequent contact with supervisors and coworkers and only
             occasional—I’m sorry—frequent contact with supervisors,
             coworkers; occasional contact with the public.

                                    Page 20 of 24
    There would be occasional changes in the routine work setting.
    And if off task can be accommodated by normal work breaks.

A   Okay.

Q   Just one moment.

A   Uh-huh.

Q   Based upon this hypothetical, would this person be able to
    perform any of the claimant’s past work?

A   Based on this hypothetical, the past work would apply to that
    hypothetical as performed and as per the DOT, Judge.

Q   Okay. I’m sorry. I didn’t hear you. Are you saying that past work
    can be performed?

A   Yes. That’s what I said, Judge.

Q   Okay, I’m sorry. Let me—I guess—this was semi-skilled work
    and SVP 3.

A   Oh. I apologize. I apologize. That’s my error. No. It would be
    precluded. I apologize, Judge.

Q   Is there any work available in the national economy that this
    hypothetical individual could perform?

A   Yes, Judge. One moment, please.

    Based on this hypothetical, we’re looking at work that’s
    described as medium and would be unskilled. Representative
    examples—one representative example, a dishwasher position,
    described in the DOT as medium and unskilled with an SVP of
    2. National numbers are 506,000. And DOT would be 318.687-
    018.

    And a third would be packager. Medium, unskilled with an SVP
    of 2. National numbers of 705,000. Pennsylvania—I’m sorry. A
    DOT would be 920.587-018.


                          Page 21 of 24
      Q     For my second hypothetical, I would like for you to assume
            Hypothetical No. 1 with the following additional changes and
            restrictions:

            The first change is this individual will only be able to perform
            simple, routine repetitive tasks but not at a production rate pace,
            such as what occurs on an assembly line. This person would only
            have occasional contact with supervisors, and there would be no
            contact with coworkers or the public.

            And in addition to normal breaks, this individual would be off
            task 15 percent of the time of an eight-hour work day.

            Based upon these changes, would this person be able to perform
            any of the claimant’s past work.

      A     No, sir.

      Q     Based upon these changes, is there any work available in the
            national economy?

      A     No, there would not be.

      Q     Could you explain why not?

      A     Yes, Judge. In regards to Hypothetical No. 2, there would be, in
            a work setting, at least occasional interaction with coworkers.
            Secondly, in regard to 15 percent off-task time, based on that,
            Judge, an employer really would not tolerate someone being off
            task for that significant period of time during the work day.
            Therefore, I believe there would be no work for such a person.

      Q     Would it be fair to say wither the off-task time or the restrictions
            regarding interactions with coworkers and the public, in and of
            themselves, would be work preclusive? Correct?

      A     Yes.

(Admin. Tr. 92-95; Doc. 11-3, pp. 57-60).




                                   Page 22 of 24
       To the extent the Commissioner argues that this testimony would be enough

to deny benefits if Plaintiff was limited to only occasional interaction with

supervisors and co-workers, I disagree.

       First, I note that the Commissioner’s argument assume that a limitation to

“occasional” contact is consistent with all three opinions. It is not clear whether that

is the case.

       Second, the ALJ did not pose any hypothetical limiting Plaintiff to occasional

interaction with supervisors, co-workers and the general public. Instead, the ALJ’s

second hypothetical limited Plaintiff to occasional interaction with supervisors and

no contact with co-workers or the general public. Although the VE testified that there

would always be occasional interaction with co-workers, the VE did not identify

representative occupations or the necessary statistics to support a finding that there

would be a significant number of jobs in the national economy if Plaintiff were

limited to only occasional contact with supervisors, co-workers, and the public.

Thus, the testimony provided in this case would not be enough to support a decision

at step five.

       Accordingly, I find that remand is appropriate here because Dr. Ruddock’s

opinion was not considered, the rejection of the opinions by Doctors Yared and

LaJeunesse were not properly explained. These failures are not harmless in this case




                                    Page 23 of 24
because the vocational testimony was not sufficiently developed to show that the

result in this case would be the same even if all three opinions were credited.

V.    CONCLUSION

      Based on the reasons explained herein, Plaintiff’s request for a new

administrative hearing is GRANTED as follows:

      (1) The final decision of the Commissioner is VACATED.

      (2) This case should be REMANDED to the Commissioner to conduct a new
          administrative hearing pursuant to sentence four of 42 U.S.C. § 405(g).

      (3) Final judgment will be issued in favor of Donald Grumbine.

      (4) An appropriate order shall issue.

Date: July 6, 2021                            BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U.S. Magistrate Judge




                                   Page 24 of 24
